DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Notice to Applicant
With respect to Applicant’s Arguments/Remarks and further Examiner analysis and consideration under 35 USC 101, 102 and 103, Claims 1, 3-22 and 24-39 are pending. In the previous Office Action dated 09/09/2021, Claims 2, 4-7, 9-11, 14 and 23-24 were noted as being distinguishable over the prior art. Claims 1, 5, 16-17 and 21 have been amended. Claims 2 and 23 have been canceled. Claims 28-39 are new. Accordingly, Claims 1, 3-22 and 24-39 are allowed under withdrawal of 35 USC 101, 102 and 103 rejections.
Reasons for Patent Eligibility under 35 USC 101
Examiner analyzed newly amended and additional claims in view of 101 analysis (PEG 2019 guidance) and enumerated groupings of abstract ideas.

Reasons for Patent Eligibility under 35 USC 102/103
Examiner analyzed newly amended claims and new claims in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references or more with a reasonable explanation of success as discussed below.
	Regarding Claim 1, although Vitullo teaches of at least one database memory comprising: a building characteristic database having a record structure that stores a predefined set of building characteristic data corresponding to a target building; a time-series energy usage database having a record structure that stores time- series energy usage data for the target building; and a building marker database having stored thereon building markers associated with building characteristics; an audit tools memory comprising: a predictive model database having stored thereon least one predictive model; and a building marker function database having stored thereon a set of instructions that implement functions for ascertaining the building markers; a processor of at least one analytics server of the system, the processor in communication with the database memory and the audit tools memory and configured to execute computer-readable instructions stored in the audit tools 
	None of the cited art, singularly or in combination, teach or fairly suggest, the combination of:
“…pre-process the input data to generate pre-processed input data by: generating a first set of tags defining days for which full data of the weather data and the energy usage data is available; identifying and replacing missing values of the input data; detecting and replacing anomalous data points by: performing time-series decomposition of the input data to produce a decomposed time series; identifying outliers of the decomposed time series; and removing and replacing the identified 
	Independent Claims 21 and 28 have been amended similar to Claim 1 including limitations previously noted as distinguishable over the prior art. The remaining prior art for the claims does not remedy the deficiencies found. In addition, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides any predictable or reasonable rationale to combine prior art teachings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carr (US 6,968,295 B1) - Method Of And System For Auditing The Energy-usage Of A Facility
Smith et al. (US 6,785,592 B1) - System And Method For Energy Management
Jiang et al. (US 2012/0278051 A1) - ANOMALY DETECTION, FORECASTING AND ROOT CAUSE ANALYSIS OF ENERGY CONSUMPTION FOR A PORTFOLIO OF BUILDINGS USING MULTI-STEP STATISTICAL MODELING
Kishlock et al. (US 2001/0020219 A1) - Energy Efficiency Measuring System And Reporting Methods
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623